J-S08004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RAYMOND CHARLES WHITE                    :
                                          :
                    Appellant             :   No. 478 WDA 2019

            Appeal from the PCRA Order Entered March 5, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0013548-2000


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                        FILED NOVEMBER 17, 2020

      Appellant, Raymond Charles White, appeals from the March 5, 2019

order dismissing his petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      This panel previously summarized the procedural history as follows:

      The record reveals that on July 16, 2002, a jury found Appellant
      guilty of third-degree murder and criminal conspiracy to commit
      third-degree murder.[FN1] On October 23, 2002, Appellant was
      sentenced to an aggregate 30 to 60 years’ incarceration.
      Appellant timely appealed, and on August 24, 2004, this Court
      affirmed Appellant’s judgment of sentence. Commonwealth v.
      White, 860 A.2d 1137 (Pa. Super. 2004). Appellant did not seek
      discretionary review in our Supreme Court.

         [FN1] 18 Pa.C.S.A. §§ 2502(c) and 903(a)(1), respectively.

      On January 18, 2006, Appellant filed pro se his first PCRA petition
      raising claims of, inter alia, ineffective assistance of counsel and
      government interference. Counsel was appointed to represent
      Appellant.    On July 9, 2007, Appellant’s counsel filed a
      Turner-Finley[FN2] no-merit letter and a petition to withdraw. The
      PCRA court granted counsel’s petition to withdraw and notified
J-S08004-20


     Appellant of its intent to dismiss the PCRA petition pursuant to
     Pa.R.Crim.P. 907. Appellant filed a pro se response. On August
     17, 2007, the PCRA court dismissed Appellant’s PCRA petition.
     This Court affirmed the dismissal, and our Supreme Court denied
     allowance of an appeal. Commonwealth v. White, 959 A.2d
     470 (Pa. Super. 2008), appeal denied, 958 A.2d 1048 (Pa. 2008).

        [FN2] Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)
        and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
        1988) (en banc).

     On October 27, 2008, Appellant filed pro se his second PCRA
     petition raising claims of, inter alia, ineffective assistance of
     counsel and government interference. Counsel was appointed to
     represent Appellant and subsequently filed a Turner-Finley
     no-merit letter. On July 7, 2010, the PCRA court notified Appellant
     of its intent to dismiss the PCRA petition pursuant to Rule 907.
     Appellant did not file a response. On October 20, 2010, the PCRA
     court dismissed Appellant’s petition.

     On December 21, 2011, Appellant filed pro se his third PCRA
     petition raising a claim of ineffective assistance of PCRA counsel
     and alleging he never received notice of the PCRA court’s intent
     to dismiss his second PCRA petition or the order dismissing the
     same. On March 22, 2012, the PCRA court notified Appellant of
     its intent to dismiss his third PCRA petition pursuant to Rule 907.
     Appellant filed pro se a response alleging, inter alia, that PCRA
     counsel abandoned him. The PCRA court dismissed Appellant’s
     third PCRA petition on April 12, 2012. Appellant filed pro se a
     notice of appeal on May 2, 2012. This Court reversed the
     dismissal of Appellant’s third PCRA petition and remanded the
     case with instructions. Commonwealth v. White, 2013 WL
     11288929 at *1 (Pa. Super. January 28, 2013) (unpublished
     memorandum). This Court found, “the PCRA court failed to
     consider the ‘no merit’ letter at all, and that notice of the [PCRA
     court’s intent to dismiss and subsequent dismissal order were]
     given solely to PCRA counsel.” Id. (original brackets omitted).
     On remand, PCRA counsel was instructed to provide Appellant a
     copy of the no-merit letter. Id. The PCRA court, after an
     independent review of the record, was to provide Appellant notice
     of its intent to dismiss pursuant to Rule 907 in order to provide
     Appellant an opportunity to respond. Id.

     On February 13, 2013, PCRA counsel filed a petition to reinstate
     Appellant’s second PCRA petition nunc pro tunc. On November


                                    -2-
J-S08004-20


     19, 2013, the PCRA court notified Appellant of its intent to dismiss
     Appellant’s second PCRA petition pursuant to Rule 907.[FN3]
     Appellant filed pro se a response on February 24, 2014. On
     February 25, 2014, the PCRA court dismissed Appellant’s second
     PCRA petition but did not grant counsel permission to withdraw.
     Appellant filed pro se a notice of appeal on March 17, 2014. This
     Court, finding PCRA counsel was not granted permission to
     withdraw, was unable to address the merits of Appellant’s pro se
     claims and remanded the case with instructions to determine
     counsel’s status. Commonwealth v. White, 2015 WL 7587158
     at *3 (Pa. Super. January 7, 2015) (unpublished memorandum).

        [FN3] The record contains no order specifically reinstating
        Appellant’s second PCRA petition nunc pro tunc. It is
        apparent from the PCRA court’s notice of intent to dismiss,
        however, that the PCRA court reinstated the second PCRA
        petition.

     On January 20, 2015, the PCRA court granted counsel’s petition
     to withdraw. Having retained jurisdiction, this Court determined
     that because Appellant perfected his underlying pro se appeal, the
     PCRA court’s subsequent order, upon remand, granting counsel
     permission to withdraw was a nullity. Commonwealth v. White,
     2015 WL 7458884 at *1 (Pa. Super. March 5, 2015) (unpublished
     memorandum). This Court remanded the case and instructed the
     PCRA court to conduct a Grazier[FN4] hearing to determine if
     Appellant waived assistance of counsel. Id.

        [FN4] Commonwealth v. Grazier, 713 A.2d 81 (Pa.
        1998).

     After conducting a Grazier hearing, the PCRA court determined
     that Appellant knowingly, intelligently, and voluntarily waived his
     right to counsel, and granted counsel’s petition to withdraw on
     March 20, 2015. This Court subsequently affirmed the PCRA
     court’s dismissal of Appellant’s second PCRA petition.
     Commonwealth v. White, 2015 WL 7194237 at *5 (Pa. Super.
     May 12, 2015) (unpublished memorandum).

     On August 20, 2018, Appellant filed the instant PCRA petition, his
     fourth, requesting a new trial based upon after-discovered
     evidence.[FN5] The PCRA court conducted an evidentiary hearing




                                    -3-
J-S08004-20


        on February 7, 2019, and subsequently dismissed Appellant’s
        PCRA petition on March 5, 2019.[1]

           [FN5] Appellant is represented by Assistant Federal Public
           Defender Kirk J. Henderson, Esq., who was appointed by the
           United States District Court for the Western District of
           Pennsylvania upon Appellant’s filing of a petition for writ of
           habeas corpus.

Commonwealth v. White, 2020 WL 2311152 at *1-2 (Pa. Super. May 8,

2020) (unpublished memorandum).

        Appellant filed a notice of appeal raising the following issue for our

review:

        Did the PCRA court err in finding that [Appellant] is not entitled to
        a new trial as a result of the after-discovered evidence, namely
        the testimony of an eyewitness to the shooting who identified two
        alternate suspects and testified that [Appellant] was not present
        at the scene at the time of the shooting?

Appellant’s Brief at 4.2

        Upon a prior review of the PCRA court’s dismissal of Appellant’s fourth

PCRA petition, this Court concluded, after reviewing the record, that Appellant

pleaded and proved the first three prongs of the after-discovered evidence



____________________________________________


1The PCRA court found Appellant pled and proved the newly-discovered facts
exception to the jurisdictional time-bar, as set forth in 42 Pa.C.S.A.
§ 9545(b)(1)(ii). PCRA Court Opinion, 8/20/19, at 5. Therefore, Appellant’s
petition was timely filed, and the PCRA court had jurisdiction to address the
merits of Appellant’s underlying claim.

2   Appellant and the PCRA court complied with Pa.R.A.P. 1925.




                                           -4-
J-S08004-20



test.3 As to the fourth prong of the after-discovered evidence test, we held

that “[t]he PCRA court, however, did not make specific, independent findings

of fact and conclusions of law and did not make a definitive determination as

to the credibility of the eyewitness.”           White, 2020 WL 2311152 at *5.

Thereupon, we remanded “the case to the PCRA court for the limited purpose

of determining definitively whether it found the eyewitness to be credible and,

if so, whether her testimony would likely produce a different verdict in this

case if a new trial were granted.” Id. at *6.

       On June 30, 2020, the PCRA court filed a supplemental Rule 1925(a)

opinion in which the PCRA court definitively determined that the eyewitness

was not credible. PCRA Court Opinion, 6/30/20, at 5. We now proceed to

review whether the record supports the PCRA court’s determination that the

after-discovered evidence, namely the eyewitness (and her testimony), was



____________________________________________


3  In order for a petitioner to be granted a new trial based upon
after-discovered evidence, the petitioner must demonstrate that the
after-discovered evidence:

       (1) could not have been obtained prior to the conclusion of the
       trial by the exercise of reasonable diligence; (2) is not merely
       corroborative or cumulative; (3) will not be used solely to impeach
       the credibility of a witness; and (4) would likely result in a different
       verdict if a new trial were granted.

Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018), citing
Commonwealth v. Pagan, 950 A.2d 270 (Pa. 2008), cert. denied, 555 U.S.
1198 (2009).




                                           -5-
J-S08004-20



incredible and that Appellant, therefore, failed to satisfy the fourth prong of

the after-discovered evidence test.4

       Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.”     Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super.

2014) (citations omitted). “This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support a contrary holding.” Commonwealth v. Hickman, 799

A.2d 136, 140 (Pa. Super. 2002) (citation omitted). In contrast, we review

the PCRA court’s legal conclusions de novo. Commonwealth v. Henkel, 90

A.3d 16, 20 (Pa. Super. 2014) (en banc), appeal denied, 101 A.3d 785

(Pa. 2014).

       To obtain a new trial based on after-discovered evidence, the petitioner

must satisfy a four-pronged test requiring, inter alia, that the petitioner

demonstrate, by a preponderance of the evidence, that the after-discovered

evidence “would likely result in a different verdict if a new trial were granted.”

____________________________________________


4 In a July 20, 2020 per curiam order, this Court granted Appellant’s petition
requesting a supplemental briefing schedule.            Appellant and the
Commonwealth timely filed supplemental briefs on August 4, 2020, and
August 18, 2020, respectively.


                                           -6-
J-S08004-20



Small, 189 A.3d at 972; see also Commonwealth v. Padillas, 997 A.2d

356, 363 (Pa. Super. 2010), appeal denied, 14 A.3d 826 (Pa. 2010).             A

request for a new trial based on exculpatory eyewitness testimony hinges on

the credibility of the testimony.    Small, 189 A.3d at 975.      Only credible

testimony satisfies the fourth prong of the after-discovered evidence test. Id.

      In determining whether the after-discovered evidence is of such a

nature and character that it would compel a different verdict if a new trial were

granted, “a court should consider the integrity of the alleged after-discovered

evidence, the motive of those offering the evidence, and the overall strength

of the evidence supporting the conviction.”       Padillas, 997 A.2d at 365

(citations omitted).   It is axiomatic that if the after-discovered evidence is

incredible, the after-discovered evidence would not compel a different

outcome, and as a result, the PCRA court must deny the request for a new

trial regardless of whether a petitioner satisfied the first three prongs of the

test. Small, 189 A.3d at 977.

      Here, the PCRA court, in finding that the eyewitness was not credible,

stated,

      [The PCRA] court does not find [the eyewitness] to be a credible
      witness. [The eyewitness] admitted several times that she was
      given the names of [two males] by [a friend], who is related to
      [Appellant]. Given the connection to [Appellant’s] family, the fact
      that [the eyewitness] could not identify the perpetrators until
      given their names by [Appellant’s family], and her unwillingness
      to be interviewed by [police] detectives, [the PCRA c]ourt
      expressly and conclusively finds that the witness is incredible.

PCRA Court Opinion, 6/30/20, at 5 (record citation omitted).

                                      -7-
J-S08004-20



      Appellant argues that the PCRA court erred in finding the eyewitness

incredible because, in the PCRA court’s view, she did not know the last names

of the two male shooters personally, she received that information from a

friend connected to Appellant’s family, and because the eyewitness refused to

be interviewed by the police prior to testifying at the evidentiary hearing.

Appellant’s Supplemental Brief at 5-11.         Appellant contends that the

eyewitness knew the first names of both male shooters and was able to

provide a physical description of the men, based upon her own personal

knowledge, and that her friend only provided the last names of the two male

shooters after the eyewitness spoke with Appellant’s legal counsel. Id. at 6-7.

Appellant argues that the police, when investigating a case against a suspect,

regularly rely on eyewitnesses who only know the alleged perpetrators of the

offenses by a nickname, first name, or physical description, and an

eyewitness’s lack of knowledge surrounding the proper full name of the

suspect does not make the eyewitness incredible. Id. at 7. Appellant also

contends that the eyewitness in the case sub judice was not obligated to speak

with the police or the prosecutor prior to testifying at the evidentiary hearing

and that her failure to do so does not make her an incredible witness. Id. at

9. Appellant argues, “[the] lack of trust and confidence in the police causes

many, especially those in communities of color, to avoid interactions with the

police.” Id. at 8 (citation omitted).

      On the issue of whether the eyewitness’s testimony could result in a

different verdict if a new trial were granted, Appellant argues that at a new

                                        -8-
J-S08004-20



trial, the eyewitness would be the only witness “who could identify by name

the two [male] shooters[.]”          Id. at 12.         Appellant contends, “the

Commonwealth’s case against [Appellant] was both thin and premised on

inconsistent testimony and no physical evidence.” Id. at 12. The eyewitness’s

testimony, Appellant asserts, not only corroborates the testimony of

Appellant’s alibi witnesses, but also identifies, for the jury, two male

individuals, neither of whom were Appellant, as the shooters. Id. Appellant

submits that “[t]he entire case, both for the Commonwealth and [Appellant],

was full of testimony of individuals with questionable motives, and was

wanting of a disinterested witness for either side. [The eyewitness is] able to

fill that void for the jury.” Id. at 14-15.

      The   Commonwealth         argues   that   the    PCRA   court’s    credibility

determination is supported by the record because “the full identities of the

purported   shooters    [were]    given   to   [the    eyewitness]   by   a   biased

source – [Appellant’s] wife[ – ]and [the eyewitness] freely spoke to defense

investigators but refused to speak to [the] police.”             Commonwealth’s

Supplemental Brief at 1. The Commonwealth contends Appellant’s “wife again

somehow knew exactly who [the eyewitness] saw on the day of the shooting,

came up with two last names, and communicated them back to [(the

eyewitness’s friend)], who transmitted them back to [the eyewitness.]” Id.

at 4. The eyewitness is incredible, the Commonwealth asserts, because “[a]t

a minimum, the fact remains that [Appellant’s] wife is responsible for half of

the identification of the purported shooters.” Id. at 5 (emphasis in original).

                                       -9-
J-S08004-20



The Commonwealth further argues that the eyewitness’s refusal to speak with

the police demonstrated that the eyewitness “was not testifying out of a desire

to tell the truth or do the right thing” but, rather, “to help one party at the

expense of the other.” Id. The Commonwealth maintains that because the

eyewitness is incredible, her testimony “cannot form the basis for a new

trial[.]” Id. at 6.

      Here, the PCRA court found the eyewitness incredible because the

eyewitness could not identify the two males who allegedly shot the victim until

Appellant’s wife’s aunt conveyed to the eyewitness the names of the two male

shooters and because the eyewitness refused a police interview after coming

forward with the after-discovered evidence. PCRA Court Opinion, 6/30/20, at

5. At the evidentiary hearing, the eyewitness testified that she was 16 years

old at the time she witnessed the shooting.       N.T., 2/7/19, at 8.    Upon

observing the two male shooters, the eyewitness knew their first names from

seeing them around the neighborhood and because a friend of the eyewitness

dated one of the alleged shooters. Id. at 11, 24. The eyewitness stated that

the two male shooters were approximately the same age as the eyewitness,

and the eyewitness was able to provide a physical description of the two

males.    Id. at 15, 24.   The eyewitness stated she did not disclose her

observations of the shooting at the time it occurred because she was scared

and because she did not want her mother to know what she was doing that

afternoon. Id. at 12-13, 16.




                                    - 10 -
J-S08004-20



       Several years later, the eyewitness met and became friends with

Appellant’s wife’s aunt, who knew the eyewitness’s children because the

friend’s mother used to babysit the children. Id. at 13. In the course of the

friendship, the eyewitness confided in the friend about the shooting she

witnessed. Id. The friend recognized the details of the shooting because she

was familiar with the area and because her niece was married to Appellant.

Id. at 35-36.      The friend testified that after speaking with her niece, she

provided the eyewitness with the name of Appellant’s counsel and told the

eyewitness, “if it came to her heart, that if she felt like she could get the

courage to speak up, that she could help because [Appellant has] been in jail

a long time.” Id. at 37.

       The eyewitness subsequently spoke with an investigator for the Federal

Public Defender’s Office who asked the eyewitness if she could obtain the last

names of the two males she observed as the shooters.           Id. at 19.   The

eyewitness inquired with her friend about the last names, and her friend got

the last names from Appellant’s wife. Id. at 19, 37.

       After disclosing the names of the two male shooters to the Federal Public

Defender’s Office, the eyewitness was contacted by the Pittsburgh Police

Department several times.5 Id. at 20, 50. The eyewitness did not speak with
____________________________________________


5 Detective Brandon Nee, with the City of Pittsburgh Police Homicide Unit,
testified that the police visited the eyewitness’s home in an attempt to speak
with her and made several telephone calls. N.T., 2/7/19, at 50-51. The
eyewitness stated that the police left a card with contact information at her
residence and left several telephone messages for her. Id. at 20.


                                          - 11 -
J-S08004-20



the police because at the time of her disclosure of the after-discovered

evidence to the Federal Public Defender’s Office, she was not informed that

the police would want to speak with her. Id. at 20.

      Based upon our review of the record, we do not find, as a matter of law,

that the eyewitness was incredible because she was unable to provide the full

names of the two male shooters. The eyewitness was able to provide the

investigator from the Federal Public Defender’s Office the first names and

physical descriptions of the two male shooters, based upon personal

knowledge. Only after the investigator prompted the eyewitness to learn the

last names of the two male shooters did the eyewitness enlist the aid of her

friend. It is axiomatic that the courts, the Commonwealth, and defendants

regularly rely on the testimony of witnesses who observe criminal activity but

are able only to identify a suspect by first name, last name, nickname,

street-name, or a description in order to prove the elements of a criminal

offense or a defense to criminal charges. See Commonwealth v. Shepherd,

409 A.2d 894, 897 (Pa. Super. 1979) (holding that use of nickname

information to determine the defendant’s full name was permissible for

purposes of establishing probable cause in support of defendant’s arrest); see

also Commonwealth v. Williams, 58 A.3d 796, 800 (Pa. Super. 2012)

(stating that disclosure of the defendant’s nickname was relevant and,

therefore, not overly prejudicial when disclosed to the jury, because the

witness, who implicated the defendant in the victim’s murder, only knew the

defendant by his nickname), appeal denied, 68 A.3d 908 (Pa. 2013). Here,

                                    - 12 -
J-S08004-20



the eyewitness knew the first names of the two male shooters and was able

to provide a physical description. The eyewitness did not inquire about, or

learn of, the last names of the two shooters until asked to do so by the Federal

Public Defender’s Office in the course of its investigation. The eyewitness’s

inability to immediately provide the last names of the two male shooters does

not, alone, make her an incredible witness.

        Furthermore, we do not conclude, as a matter of law, that the

eyewitness lacked credibility simply because she refused to speak to the police

after    coming   forward   with   the   after-discovered   evidence.      See

Commonwealth v. Rodriguez, 174 A.3d 1130, 1140-1141 (Pa. Super.

2017) (finding that the eyewitness’s admitted reluctance to inform the police

of what he observed because he did not like to cooperate with the police did

not prevent the jury from finding the eyewitness’s testimony to be credible),

appeal denied, 186 A.3d 941 (Pa. 2018); see also Commonwealth v.

Molan, 465 A.2d 676, 678 (Pa. Super. 1983) (stating that a witness for the

prosecution is not required to speak with defense counsel prior to trial);

Commonwealth v. Fletcher, 750 A.2d 261, 272 (Pa. 2000) (stating that a

defense witness is not required to speak with the prosecution prior to trial),

abrogated on other grounds by, Commonwealth v. Freeman, 827 A.2d 385

(Pa. 2003).

        The eyewitness in the instant case was 16 years old when she witnessed

the shooting of the victim in 2000, a fact that she kept secret until disclosing

the information surrounding the event to a friend sometime in late January or

                                     - 13 -
J-S08004-20



early February 2018. N.T., 2/7/19, at 12-13. The eyewitness did not speak

to the police about the shooting because she was “scared of somebody

knowing who [she] was. [She] was scared of some act of violence happening

to [her] or [her mother].” Id. at 16. In describing the impact that witnessing

the shooting had on her life, the eyewitness stated,

      I don't go out. I have -- I shut myself in. I have seven children.
      I’m very overprotective of them. I keep them sheltered. I keep
      them in the house. I just don't feel like I've lived the life that I
      should have because of that.

Id. at 12-13. The eyewitness stated that she felt comfortable, now, disclosing

the names of the two male shooters because she learned that both males were

deceased. Id. at 17.

      After the eyewitness disclosed the after-discovered evidence to the

Federal Public Defender’s Office, the Pittsburgh Police Homicide Unit

attempted several times to contact the eyewitness. The eyewitness, much

like any witness in a case who is not subject to court order, was not obligated

to speak with the police prior to the evidentiary hearing, and the eyewitness’s

failure to speak with the police, alone, does not compel a finding that she

lacked credibility.   Therefore, we discern that the PCRA court abused its

discretion and erred as a matter of law in expressly and conclusively finding

the eyewitness was not credible.

      This error, however, does not necessitate a new trial unless Appellant

demonstrated, by a preponderance of the evidence, that the eyewitness

testimony would likely result in a different verdict. Our Supreme Court defined


                                     - 14 -
J-S08004-20



“preponderance of the evidence” as “‘a more likely than not inquiry,’

supported by the greater weight of the evidence; something a reasonable

person would accept as sufficient to support a decision.” Commonwealth v.

Batts, 163 A.3d 410, 474 (Pa. 2017) (citation and some original quotation

marks omitted).

      When evaluating whether a petitioner [] established by a
      preponderance of the evidence that the after-discovered evidence
      would likely produce a different verdict, a court must examine the
      persuasiveness of the new evidence[,] assuming the fact-finder
      believes it. This inquiry includes evaluations of (1) the nature of
      the new evidence; (2) whether, and to what extent, the new
      evidence is consistent[,] or inconsistent[,] with other trial
      testimony; and (3) whether, and to what extent, the new evidence
      is consistent[,] or inconsistent[,] with documentary evidence.

Commonwealth v. Payne, 210 A.3d 299, 302 (Pa. Super. 2019) (citations

omitted),   appeal   denied,   218   A.3d     1201   (Pa.   2019).     Where   the

after-discovered evidence does not undermine the Commonwealth’s theory of

guilt which it presented at the original trial, or make it more difficult for the

Commonwealth to argue that theory at a new trial, in light of the

after-discovered evidence, then the after-discovered evidence is unlikely to

result in a different outcome.       Payne, 210 A.3d at 302, relying on

Commonwealth v. Bulted, 279             A.2d 158       (Pa.   1971).    Typically,

after-discovered evidence “that only undermines the credibility of witness

testimony will not justify a new trial because such after-discovered evidence

would not be of the nature and character to change the outcome at a new




                                     - 15 -
J-S08004-20



trial.” Small, 189 A.3d at 976 n.12, citing Commonwealth v. Choice, 830

A.2d 1005 (Pa. Super 2003) (Klein, J. dissenting).

       Here, a review of the record demonstrates that the Commonwealth

offered the testimony of City of Pittsburgh Police Homicide Detective Richard

McDonald (“Detective McDonald”). Detective McDonald stated that Appellant

initially admitted to being present at the shooting but denied shooting the

victim. N.T., 7/19/02 (morning session), at 65-66, 73. Appellant identified a

second male, by the nickname “Pooter,” as the shooter responsible for the

victim’s death. Id. Appellant explained to Detective McDonald that the events

that led to the shooting death of the victim stemmed from an incident that

occurred on the prior day, involving, inter alia, Appellant, Pooter, and James

Thomas, who Appellant identified as “J.T.” Id. at 73. During questioning by

Detective McDonald, Appellant subsequently confessed that he shot the

victim, dismantled the gun, and disposed of the gun parts throughout the

surrounding community. Id. at 75-78; see also N.T., 7/19/02 (afternoon

session), at 13, 32-48; N.T., 7/22/02, at 408-4126. Officer McDonald took

notes of Appellant’s statement describing his involvement in the shooting.


____________________________________________


6 A clerical error is apparent in the notes of testimony marked as “July 16,
2002 through July 23, 2002 (July 19, 2002, see separate transcripts)”. Page
220 and page 405 of the notes of testimony each identify the testimony that
follows as occurring on July 18, 2002. A review of the notes of testimony
demonstrates that the testimony beginning on page 220 occurred on July 18,
2002, and the testimony beginning on page 405 occurred on July 22, 2002.




                                          - 16 -
J-S08004-20



N.T., 7/22/02, at 408-412. Upon memorializing Appellant’s confession in his

notes,7 Officer McDonald asked Appellant to review the notes, make any
____________________________________________


7 Based upon Detective McDonald’s testimony in which he read and explained
his notes, Appellant’s confession was memorialized as follows:

       Interview of Raymond Charles White. Black male. 19 years old.
       Date of birth, [June 17, 1981]. It all started the day before the
       murder. [Did not] know the kid that got shot. [Was not] after
       him. Was after J.T. The day before driving down Hermitage
       [Street] in my red Pontiac 600 with Pooter [(Anthony Boyd)]. Not
       going anywhere in particular. Just driving around. Pooter said
       [he] saw J.T. and a group of other guys. [A]s we were driving by,
       J.T. was shooting at the car, spun [the car] back around.
       J.T. - dude ran towards [North Lang Avenue]. Drove to [North
       Lang Avenue]. J.T. saw the car again. [Shot at car while we were
       driving between Hermitage Street, between Monticello Street and
       North Homewood Avenue. First time they shot before running to
       [North Lang Avenue].] Drove to Mt. Vernon [Street]. Got out of
       the car. I had a 9 millimeter [handgun] on this day. Pooter had
       a 48 [sic] semi[-]automatic handgun. While walking over to
       [North Lang Avenue], saw J.T. and the other dudes with him in a
       car. Shot--we (Pooter and me) shot at the car and then drove off.
       Next day, middle of the day, we were going over to Pooter's
       girlfriend, Christina's house[.] Hanging out there. Had guns with
       us. On this day, I had the 45-caliber black [semi-automatic
       handgun,] make and model unknown. [The handgun is] an Army
       issue 45 caliber. Pooter had the 9 millimeter [handgun]. Believes
       it was a Smith and Wesson. Walked back to Hermitage [Street].
       Talked about going up to Lincoln [Avenue] to get J.T. [[G]oing up
       to Lincoln [Avenue] to shoot J.T. because he shot at us the day
       before. Didn't know dude on bike. Shot at him. When he spotted
       us coming out of alley onto Laxton [Street], shot at him until he
       was out of my sight. Pooter shot at J.T. and the other dude.] With
       the guns, walked from Hermitage Street to Lincoln [Avenue].
       Once over at Lincoln [Avenue], walked down the alley. As [we]
       walked down alley, saw dude on bike. [[N]o one, J.T. or the
       others, ever shot back at us. Me and Pooter, were the only ones
       shooting. [Do not] want to go on tape. This is good enough. The
       guns were usually on our persons. We shared guns or we stashed



                                          - 17 -
J-S08004-20



necessary corrections, and initial any corrections made, because Appellant

refused to submit to an audio recording of his confession.8 Id. at 413-414;

see also N.T., 7/19/02 (morning session), at 78-79.

       To refute the veracity of his confession, Appellant, at trial, inter alia,

presented evidence showing that the gun Appellant used to shoot the victim

(which, according to Appellant’s confession, was dismantled and scattered

throughout the community) was later discovered intact and used by another
____________________________________________


       them[.] [Will not] tell where. Shot at dude on the bike, about
       five times. Started running. Stopped. Shot at house. J.T., other
       dudes, ran in. They never shot back. Ran to Hermitage [S]treet.
       Fired eight shots. Gun held seven in clip, one in chamber (7 and
       1).] Saw the dude on bike, riding on Laxton [Street]. Still
       continued to walk down the alley. [On] Tennis [Way, the victim]
       rode [his bike] back to Laxton [Street] where couple [of] other
       dudes and J.T., light-skinned dude[,] were. Once [we] got to
       Laxton [Street], up from where we were near the alley [the victim]
       on [the] bike saw us. And as we got on Laxton [Street]. Had
       guns in our hands. Pulled guns. 45 caliber. Started shooting [at
       the victim while he rode his bike]. He drove off on bike from
       Laxton [Street] onto Atwell [Street]. Pooter shot at J.T. and other
       dudes[.] Still continues to shoot. Ran back down Tennis [Way].
       Stopped near other side of house. Still shooting. I fired total of
       about eight shots. Ran down alley, back to Hermitage Street.
       Dismantled guns and spread parts throughout Homewood. [Will
       not] tell where. [They are] just gone. [R]ed Pontiac is owned by
       a sister[. Do not ] know the plate number.

N.T., 9/22/19, at 408-412 (Appellant’s corrections of Detective McDonald’s
notes appear in italics).

8 Detective McDonald stated that after Appellant confessed to shooting the
victim, Detective McDonald asked Appellant to repeat his confession to
another detective. N.T., 7/19/02 (morning session), at 82. The other
detective did not testify at Appellant’s trial.




                                          - 18 -
J-S08004-20



suspect in a separate, unrelated criminal act that occurred while Appellant was

incarcerated pending trial in the instant case.       N.T., 7/19/02 (afternoon

session), at 38-40; see also N.T., 7/19/02 (morning session), at 79.

       Appellant also relied upon the recantation testimony of James Thomas

(“Thomas”). At trial, the Commonwealth offered Thomas as a witness against

Appellant because Thomas initially told the police that he observed Appellant

shoot the victim. When called to testify at trial, however, Thomas recanted

his earlier statement to the police and said he lied to the police when he

previously identified Appellant as the shooter.      Thomas explained that he

falsely identified Appellant as the perpetrator because Appellant owed him

money.9 N.T., 7/18/02, at 256, 265-266, 282-284, 289. Although Thomas

stated that Appellant was not the shooter, Thomas was not able to identify

the perpetrator. Id. at 289.

       In his defense, Appellant presented the testimony of two alibi witnesses

at trial. One of Appellant’s alibi witnesses was his then-girlfriend and the other

was a friend of Appellant. Both alibi witnesses testified that on the day and

time of the shooting, Appellant and “Pooter” were with them having dinner

and watching a movie. N.T., 7/22/02, at 438-442, 477-479, 481. According

to these witnesses, Appellant was not present at the scene of the shooting
____________________________________________


9 In exchange for cooperating with the Commonwealth as a witness against
Appellant, Thomas received immunity from prosecution for any crimes
stemming from his testimony. Initially, Thomas refused to testify and was
held in contempt of court. Subsequently, however, he testified, whereupon
he recanted his prior identification of Appellant as the shooter.


                                          - 19 -
J-S08004-20



and, therefore, could not have been the shooter. Gary Stevenson, Thomas’s

brother, also testified that he observed one of the shooters, who was unknown

to him. Id. at 507-510. Stevenson provided a description of the shooter,

which did not match Appellant’s physical appearance.         Id.   According to

Stevenson, Appellant was not the individual he observed.            Id. at 508.

Stevenson admitted, however, that he observed a possible second shooter but

he could not definitively state whether that person was someone other than

Appellant. Id. at 511-513.

      Here, the identity of the shooter was the focal point of Appellant’s trial.

The Commonwealth argued that Appellant’s confession and Thomas’s initial

identification of Appellant as the shooter proved Appellant’s guilt. Appellant

proffered the testimony of two alibi witnesses, together with Stevenson’s

testimony, to establish that the shooter was someone other than himself.

Furthermore, Appellant portrayed his confession as incredible due to the

circumstances under which it was obtained (and subsequently memorialized)

and because the confession contained inaccuracies relating to the dismantling

of the gun used to shoot the victim. Presented with all of this evidence, the

jury, as fact-finder, convicted Appellant of the aforementioned crimes after,

inter alia, crediting Appellant’s confession and Thomas’s original identification

of Appellant as the shooter and correspondingly disregarding the alibi witness




                                     - 20 -
J-S08004-20



testimony and Stevenson’s identification of the shooter as someone other than

Appellant.10

       We are unable to agree with Appellant’s argument that he has shown,

by a preponderance of the evidence, that the after-discovered evidence in the

form of eyewitness testimony would likely result in a different verdict if a new

trial were granted. Notwithstanding that an element of Appellant’s confession,

namely the dismantling of the gun, was proven inaccurate at trial, the veracity

and integrity of the inculpatory content of the confession was otherwise fully

tested by Appellant’s counsel during the lengthy cross-examination of Officer

McDonald.      The confession provided a detailed account of the events that

occurred on the day prior to the shooting and of the circumstances

surrounding the shooting death of the victim. Appellant’s recollection of these

events, as detailed in his confession, was supported by additional witness

testimony.     Rather than denying that he was present at the scene of the

shooting, when questioned by Officer McDonald, Appellant initially claimed he

was present at the scene of the shooting but that he did not shoot the victim.

Appellant, however, later confessed to Officer McDonald that he was the

shooter.
____________________________________________


10  Although the evidence against Appellant was circumstantial, comprised
mainly of Officer McDonald’s notes memorializing Appellant’s confession and
Thomas’s initial identification of Appellant as the shooter (later recanted at
trial), the jury found Appellant guilty of the aforementioned crimes despite the
absence of eyewitness testimony linking him to the shooting and lack of
physical evidence such as Appellant’s fingerprints on shell casings recovered
at the scene or on the gun, which was later discovered intact.


                                          - 21 -
J-S08004-20



      Here,    the   after-discovered     evidence,   namely     the   eyewitness’s

identification of the two male shooters, neither of whom were Appellant, goes

to the very heart of Appellant’s defense theory. While the proffered testimony

of the eyewitness amplifies Appellant’s claim that he was not the shooter, the

after-discovered evidence does not present a distinctly different theory of

defense. If a new trial were granted, the Commonwealth’s evidence would

still include, inter alia, Appellant’s confession and Thomas’s initial identification

of Appellant as the shooter, and the Commonwealth could still argue that

Appellant, based upon this evidence, was the shooter. The after-discovered

evidence would do little more to refute the Commonwealth’s position than the

evidence presented by Appellant at his original trial, namely the testimony of

the alibi witnesses and Stevenson, as well as Thomas’s recantation. Given

the eyewitness’s connection to Appellant’s family and the fact that the two

individuals identified by the eyewitness are now deceased, we are not

persuaded that the added specificity of naming the two male shooters makes

Appellant’s defense theory more believable, or more likely to produce a

different outcome, than the evidence presented at Appellant’s original trial.

      In considering the overall strength of the evidence presented against

Appellant, as well as the integrity of the eyewitness and the motive for her

testimony, we hold, based upon a preponderance of the evidence, that the

after-discovered evidence would not likely result in a different verdict.

Consequently, the PCRA court did not error in denying Appellant’s PCRA

petition.

                                        - 22 -
J-S08004-20



     Order affirmed.

     Judge Musmanno joins.

     Judge McCaffery concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                  - 23 -